Citation Nr: 9917148	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-28 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from April 1948 to May 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which held that no 
new and material evidence had been presented sufficient to 
reopen the veteran's claim for service connection for 
diabetes mellitus.

A hearing was held on April 20, 1999, in Columbia, South 
Carolina before G. H. Shufelt, who is the member of the Board 
rendering the determination in this claim and was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b)(West 1991). 

On September 16, 1998, , the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) rendered its 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), in 
which the Federal Circuit overturned the test for new and 
material evidence formulated by the U. S. Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
The Federal Circuit held that the Secretary's regulatory 
definition of new and material evidence contained in 
38 C.F.R. § 3.156(a) is controlling. 

REMAND

In this case the RO cited to the regulatory definition of new 
and material evidence in the February 1996 rating decision 
and the statement of the case which was also issued in 
February 1996.  However, in the supplemental statements of 
the case issued in November 1997 and January 1998, which 
found that additional evidence subsequently submitted by the 
veteran did not constitute new and material evidence to 
reopen his claim, the RO relied squarely on the Colvin test 
invalidated in Hodge. Reconsideration of the appellant's 
claim is required in light of the holding in Hodge.  The 
general rule established by the Court is that if there is a 
possibility that the claimant would be prejudiced in any way 
by initial consideration of a matter by the Board, the claim 
must be remanded to the RO for initial adjudication. Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this case, a remand to 
the RO is required for initial reconsideration of the issue 
of new and material evidence to reopen the claim for service 
connection for diabetes mellitus, applying the regulatory 
standard for new and material evidence.  

Accordingly, the case is REMANDED for the actions listed 
below.  The law requires full compliance with all orders in 
this remand. Stegall v. West, 11 Vet.App. 268 (1998).  
Although the instructions in this remand should be carried 
out in a logical chronological sequence, no instruction may 
be given a lower order of priority in terms of the necessity 
of carrying out the instruction completely.

1.  The RO should readjudicate the issue 
of whether new and material evidence 
sufficient to reopen the appellant's 
claim has been received.  The definition 
of new and material evidence used in this 
re-adjudication should be that set forth 
in 38 C.F.R. § 3.156(a) (1998), as 
required by the Court in its decision in 
Hodge. 

2.  In the event that the appellant's 
claim is reopened, the RO should 
determine whether the claim is well 
grounded.  If the claim is found to be 
well-grounded, the RO should proceed to a 
merits review of the issue of service 
connection for diabetes mellitus, after 
completing any additional development 
that is required to fulfill VA's duty to 
assist the claimant in the compilation of 
evidence pertinent to his claim.  

3.  If action taken remains adverse to 
the appellant, he and his representative 
should be provided a supplemental 
statement of the case and the applicable 
time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


